SOMMERVILLE, J.
Plaintiff sued out a preliminary injunction, which he asked to have perpetuated, to enjoin the commission council of the city of Hammond from enforcing a certain penal ordinance on the ground that it was unconstitutional, null, and void.
The preliminary injunction was dissolved; the suit was dismissed; and plaintiff has appealed.
No money demand was made by the plaintiff; and the property, which he alleged belonged to the Hammond fire department, and which was referred to in the ordinance of the city of Hammond, and which ordinance he attacked as unconstitutional, was testified to be valued at “about $2,000” and by another witness at $1,200.
This court is without appellate jurisdiction. The ordinance complained of was not declared to be unconstitutional by the trial court. Constitution, art. 85.
This case is transferred to the Court of Appeal, First Circuit, State of Louisiana, Third District, for the Parish of Tangipahoa, to be there proceeded with in accordance with law.